Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Background
The present Reissue application U.S. Application No. 16/392,447, filed April 23, 2019, addresses original U.S. Application No. 14/785,807 (the “’807 Application”) issuing as U.S. Patent No. 9,629,538 B2 to Yi Zhong Wang (the "Wang" patent) on April 25, 2017.  Based upon review of the ‘807 Application, the application was filed with the PCT on April 15, 2014 and entered the U.S. National Stage on October 20, 215, claiming PCT priority to U.S. Provisional Application No. 61/816,421, filed on April 26, 2013.  
The Wang patent issued with original claims 1-20.   A preliminary amendment was filed concurrently with the present reissue application adding claims new claims 21-40.  The Applicant characterized the new claims as broadening claims, see the Reissue Declaration filed concurrently with the present reissue application.
Thus, claims 1-40 are pending.
	A non-final Office action was issued on May 18, 2022 objecting to the declaration for being defective for failing to identify at least one error which is relied upon to support the reissue application.  Specifically, the Declaration identified a broadening error, however the new claims were narrower than the originally issued claims.  The Office action also rejected claims 1-40 for being based on the defective reissue declaration under 35 USC 251. 
	In response, the Applicant filed an amendment on July 26, 2022 (hereinafter the “Amendment”) filing a corrected Declaration and amending originally issued claims 1, 2, 5, 7, 9-12, 15, 17 and 20.  The previously presented new claims 21-40 were also amended.  Finally, four new dependent claims 41-44 were added.
	Thus, claims 1-44 are pending.
	For the reasons to be explained infra, said Amendment and accompanying arguments are sufficient to overcome the prior rejections.  However, new grounds of rejection are set forth below and are necessitated by said Amendment to the claims.  Thus, this Office action is made Final.


















	Informal Amendment
Said Amendment, filed July 26, 2022, does not comply with 37 CFR 1.173. Specifically, amended claims do not comply with 37 CFR 1.173(b)2 & (c).
The Amendment does not show the matter to be omitted in bracket, rather strikethrough is informally used.  See, e.g., claim 11, line 12 on p. 4 of said Amendment.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)2:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

The Remarks do not show the specific teachings to the specific amended limitations of the claims. Applicant merely states what claims were amended and the teachings are generally found in the specification without any mapping to specific sections of the specification to show support for the specific amendments.  For example, the Applicant states regarding amended, claims 1, 2, 5, 7, 9, 10-12, 15, 17, 20 and new claims 21-44:

Support for Claims: as stated above, the currently presented amendments and new claims broaden the scope of the claims, and support for these changes may be found in at least col. 7, lines 33-51.

Amendment, 10.



Any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(c):
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

As seen in MPEP 1453 V. D. Amendment of New Claims, the status of a claim shows specific claims limitations amended and specifically maps those new and amended limitations to the sections of the specification that teach the amended claim limitation.  The following is an example from MPEP 1453 V. D. Amendment of New Claims:
First Amendment (wherein claim 11 was first presented): 

Claim 11 (New). A knife comprising a handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has added new independent claim 11. Support for this new claim is found in column 4, lines 26-41, column 5, lines 3-18, and column 6, lines 5-15. 

Second Amendment (wherein claim 11 is amended): 

Claim 11 (New, amended). A fishing knife comprising a bone handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has amended new independent claim 11 as described below. 
Claim 11: Claim 11 is amended to add "fishing" before "knife" and "bone" before "handle". Support for these changes is found in column 4, lines 34-41 and column 6, lines 5-8, respectively. 

If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.
Claim Rejections - 35 USC § 112 (New Matter)
Claims 1-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
To satisfy the original patent requirement where a new invention is sought by reissue, "the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention" under the original patent requirement, as discussed in Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d at 1363 (Fed. Cir. 2014).  See also Forum US, Inc., v. Flow Valve, LLC (Fed. Cir. 2019).  See also MPEP 1412.01.  
However, and as discussed above in the informal amendment section, the Amendment contains insufficient statements of written description support.  Thus, the Examiner is not able to determine whether the claims as amended are properly supported, especially in the context of the heightened “clearly and unequivocally” separate invention requirements of Antares. 

Claim Rejections - 35 USC § 251 (New Matter)	
Claims 1-44 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent, as explained in the 35 USC 112(a), 1st paragraph rejection above.





Recapture
Claims 1-44 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The Applicant admits to a broadening reissue application.  See the Declaration, filed July 26th, 2022.  
One specific example of broadening is as follows.  In said Amendment (filed July 26, 2022), the limitation “said response pattern image includes multiple response targets, each of which corresponds to a location of each of said multiple stimulus patterns” in originally issued, independent claims 1 and 11  were amended to replace the term “multiple” with “one or more.”  New, independent claims 21 and 31 were similarly amended.  Thus, the claims were broadened to include both one response target and multiple (i.e., more than one) response targets and both one stimulus pattern and multiple (i.e., more than one) stimulus patterns.  
A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects.  See, e.g., 37 CFR 1.175(b).  A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims.  See MPEP § 1412.03.  Here, the original patent claims contain within its scope multiple response targets and multiple stimulus patterns while the amended claims contain within its scope the additional subject matter of a single response target and a single stimulus pattern.
	Moreover, the broadening aspects of the reissue claim relate to subject matter that the Patent Owner previously surrendered during the prosecution of the ‘807 application.  The "original application" includes the prosecution record of the application that issued as the patent for which the reissue application was filed. In addition, the "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010).  See also MPEP 1412.02.
First, the Patent Owner surrendered subject matter in the prosecution of the original application that became the patent for which reissue is sought.  In said '807 application, the claims originally filed on October 20, 2015  recited “multiple” response and stimulus patterns.  
The Examiner initially rejected the independent claims in an Office action dated October 3, 2016.
In response, the Applicant argued:

As the Office Action recognizes above, originally submitted [illustrative] Claim 11 requires that the claimed response pattern image includes multiple response targets, each of which corresponds to a location of each of said multiple stimulus patterns.  That is,  originally submitted Claim 11 requires that each of the claimed response targets corresponds to a location of each of the claimed stimulus pattern.

	. . . . 
However, Ball teaches that for each response target (one of the “eight possible radial choices”), there are multiple peripheral distractors 14 (and Ball’s singular peripheral target 13).  As such, Ball does not teach that each of its eight radial choices (claimed response target)  corresponds to each of its peripheral distractors 14 (claimed stimulus targets) as there a multiple peripheral distractors 14 for each radial choice (response target).”  

Amendment, filed December 20, 2016, pp. 6, 7 (emphasis added).
 
In response, the Examiner allowed the claims in a Notice of Allowance, mailed January 27, 2017.  In the Allowance, the Examiner stated that regarding original claims 11-20, the prior art failed to teach, among other limitations, “for each of sequence of test images of at least one multiple response targets of said response pattern image that test subject indicates corresponds to a location of at least one of multiple stimulus patterns . . . “   P. 2.   The Examiner’s reasons for allowance regarding claims 1-10 included the equivalent limitation discussed above.  Non-final Rejection, mailed Oct. 3, 2016, pp. 4, 5.
Thus, the above-discussed limitation “said response pattern image includes multiple response targets, each of which corresponds to a location of each of said multiple stimulus patterns”  and equivalent limitation are at least one of the surrender subject matter.
Second, said Amendment broadens said surrendered subject matter as it is no longer requires multiple response targets and multiple stimulus patterns.   That is, as discussed above, the claims were broadened to include both one response target and multiple (i.e., more than one) response targets and both one stimulus pattern and multiple (i.e., more than one) stimulus patterns.  
Finally, the Patent Owner's present Amendment has not materially narrowed the claims in any other respects related to the surrendered subject matter.  See MPEP 1412.02.III.B.1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, 18-24, 27-34 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by U.S. Patent No. 4,971,434 to Ball (hereinafter Ball).
Ball was previously applied as prior art during prosecution of the original ‘807 application issuing as the Wang patent for which reissue is currently sought.  The rejections based on Ball were eventually withdrawn in that earlier prosecution and the claims allowed.  However, as discussed above, the claims have been currently amended in this instant re-issue to be broader than the original claims in a manner that relates to original patentability (i.e., surrender generating limitations were broadened).   Thus, Ball anticipates the currently amended claims in a manner similar to the earlier prosecution.  Thus, the rejection based on Ball in the earlier prosecution is substantially repeated here.





Regarding claim 11, 
A vision testing system, comprising: a display; a computer coupled to said display and configured to display to a test subject: 

Ball teaches a vision testing system comprising display 3, a “CPU system” coupled to the display and configured to display to a test subject.  Abstract, Fig. 1 (reproduced below) and 4:4-23.

    PNG
    media_image1.png
    655
    411
    media_image1.png
    Greyscale



a sequence of test images during a stimulus interval; and a response pattern image for each of said sequence of test images during a response interval after said stimulus interval; wherein: each of said sequence of test images includes one or more stimulus patterns; said response pattern image includes one or more response targets, each of which corresponds to a location of each of said one or more stimulus patterns; 

Note that the claims are broadly recited.  For example, the instant limitation only requires that each sequence of test image include one stimulus pattern and the response parent includes one response target, where the single response target corresponds to a location of the one stimulus pattern.  As will explained below, Ball teaches “one” stimulus pattern and “one” response target as well as multiple stimulus patterns and multiple response targets corresponding to either one stimulus pattern or multiple stimulus patterns.  

    PNG
    media_image2.png
    272
    508
    media_image2.png
    Greyscale
Specifically, Ball teaches a sequence (2:60-66) of test images including one or more stimulus patterns (Fig. 2B reproduced below), such as foveal images 12 (6:17-23) and peripheral targets 13 and distractors 14 (6:18-30) in the form of human face, stop sign, pedestrian, automobile, airplane, etc. (id.) during a stimulus interval (3:6-12).  Ball also teaches a response pattern image including response targets corresponding to a location of each of said stimulus patterns.  Fig. 2D (reproduced below) and 3:37-40.  Regarding the “response interval,” the specification of the Wang patent for which reissue is sought states that the response interval is merely the time it takes to submit the response (answer).  5:56-58.   Similarly, Ball teaches that the system waits the time it takes to submit the response (answer).  7:53-56.

    PNG
    media_image3.png
    271
    512
    media_image3.png
    Greyscale
   







and an assessment of a vision function of said test subject is based at least partially on a selection by said test subject during said response interval, for each of said sequence of test images, of at least one of said response patterns of said response pattern image that said test subject indicates corresponds to a location of said at least one of said one or more stimulus patterns.

	Ball teaches that the vision assessment diagnoses deficiencies in a person’s useful field of view.  Abstract.  See also Figs. 7 and 8 regarding the vision assessment process based on the sequence of test images and the corresponding response patterns as discussed above.

Independent claim 1 differs substantively from claim 11 in that claim 1 recites a method comprising process steps equivalent to the functions performed by the system components of claim 11.  Thus, see the claim 11 rejection for further details.

	Independent claims 21 and 31 differ substantively from claims 1 and 11 respectively in that both claims 21 and 31 additionally recites that the stimulus patterns are “arranged around a fixation target,” which reads on that targets 13 and distractors 14 being radially arranged around foveal image 12, which is a fixation target with an “fixation box” at the center of the display.  See Fig. 2B, which is reproduced above.  See also 3:20-26.  See the claims 1 and 11 rejection for further details.
	
	Regarding claim 2, 3, 12-14, 22-24 and 32-34, Ball discloses the use of geometric shapes (e.g., circle) that would include a smooth arc and more complex objects (e.g., human face, stop sign, pedestrian, automobile, airplane, etc.) that would have contours with cross sections.  6:18-26.  The luminance of these patterns (and thus cross-sections) moreover can be varied. 6:27-30 

Regarding claims 7, 9, 10, 27, 29 and 30, see Fig. 2B as discussed in the claim 11 rejection above and 6:63-7:8.

Regarding claims 8, 18, 28 and 38, Ball discloses wherein said stimulus interval is typically less than about 250 milliseconds.  6:42-48.   (as shown in figures 1 and 2). 

Regarding claims 19, 20, 39 and 40, Ball discloses the color of the peripheral target in relation to the distractor (background) can be varied.  Ball, claim 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15-17, 25, 26, 35-37 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of the U.S. Patent Publication No. 2012/0050685 A1 to Bartlett et al (hereinafter “Bartlett”).
Ball fails to disclose that the computer is a “handheld device” and wherein the “display is a touchscreen incorporated into the handheld device.”
However, Bartlett teaches of a mobile vision testing system including a touchscreen.  Fig. 1a and ¶28.
Regarding modulated arcs of varying modulation and amplitude, Ball teaches the use of complex objects such as human faces, automobiles, etc.  6:18-23.  These complex images include modulated (varying) arcs.  Switching specific images would also result in variance of arc properties.  Finally, varying the “size” of the image (6:27-30) would also vary amplitude and arc length of modulated arcs.  
Nonetheless, Bartlett also teaches that the vision testing system uses modulated arcs of varying modulation and amplitude.  Figs. 2c, 5a, 5b, ¶¶42, 48-50, 67-69.
The teaching/suggestion/motivation for implementing the system of Ball into a handheld device with touchscreen would have been because “low cost vision screening and assessment system that can detect the early signs of vision disorders, track their progress, and/or assess their relative severity is highly valuable.”  Bartlett, ¶ 5, 6. 
A further teaching/suggestion/motivation for implementing images containing modulated arcs of varying modulation and amplitude would have been that varying the modulation of arcs (e.g., circles) would have allowed the orientation of the object to be specific, thus allowing the user to be challenged to identify the orientation of the object, thereby conforming to the requirement of the industry standard Landolt C 408 test. Bartlett, ¶¶ 40, 42.
Thus, to one of ordinary skill in the art at the time the invention was filed, it would have been obvious to make the system of Ball portable, such as by implementing it as a hand held device with touchscreen capabilities as taught by Bartlett and moreover implement images containing modulated arcs of varying modulation and amplitude as also taught by Bartlett





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri, 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee:  /DAVID E ENGLAND/ Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992